Citation Nr: 1501143	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an effective date prior to February 8, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD), to include the threshold matter of whether a notice of disagreement (NOD) in the matter was timely filed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  An April 2010 rating decision granted service connection for PTSD, effective February 8, 2010; clear and unmistakable error (CUE) in that decision is not alleged.  The Veteran filed the instant claim for an earlier effective date for the grant of service connection for PTSD in May 2011.  The RO has addressed the matter of the effective date for the grant of service connection for PTSD on the merits, but is not shown by the record to have first addressed the threshold matter of whether the Veteran timely filed a NOD with the April 2010 rating decision that granted service connection and assigned the effective date in question.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  

It would be fundamentally unfair to the Veteran to decide an issue (timeliness of NOD) which has not been addressed by the AOJ (See Bernard v. Brown, 4 Vet. App. 384 (1993)); due process considerations mandate a remand to afford the AOJ opportunity to develop and decide that question in the first instance.  On remand the Veteran should receive notice with respect that underlying issue and opportunity to submit information and evidence bearing on the matter.  The issue is characterized to encompass the threshold matter of timeliness of NOD.  .

The case is REMANDED for the following:

1. The AOJ should provide the Veteran appropriate notice regarding the threshold question of whether he timely filed a NOD with the April 2010 rating decision.  He should have adequate opportunity to respond.  The AOJ should arrange for any further development suggested.

2. The AOJ should then review the entire record and make an adjudicatory determination regarding whether or not the Veteran timely filed a NOD with the April 2010 rating decision that awarded him service connection for PTSD, and assigned an effective date for the award.  The determination must be accompanied by a statement of the factual findings underlying the conclusion, and must identify the evidence in the record that supports the findings.  

If a NOD with the April 2010 rating decision is found to have been timely filed, the AOJ should proceed to readjudicate the merits of the underlying claim of entitlement to an effective date prior to February 8, 2010, for the grant of service connection for PTSD.  If it is determined that a NOD was not timely filed, the AOJ must dismiss the earlier effective date claim as being without legal merit under the Court's precedent in Ruud.  If the claim for an earlier effective date remains denied, or is dismissed under Ruud, the  AOJ should issue  an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

